              Case 18-12537-MFW            Doc 388      Filed 03/13/19     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
                                                         Chapter 11
In re
                                                         Case No. 18-12537 (MFW)
PGHC Holdings, Inc., et al.,
                                                         Jointly Administered
                                 1
                        Debtors.
                                                         Re: D.I. 344


                ORDER EXTENDING THE EXCLUSIVE PERIODS FOR
                 DURING WHICH ONLY THE DEBTORS MAY FILE A
              CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), pursuant to section 1121(d) of the Bankruptcy Code and

Local Rule 9006-2, extending the exclusive period during which the Debtors have the exclusive

right to file a chapter 11 plan (the “Exclusive Filing Period”) by four months through and

including July 5, 2019, and extending the period during which the Debtors have the exclusive

right to solicit acceptances thereof (the “Exclusive Solicitation Period” and together with the

Exclusive Filing Period, the “Exclusive Periods”) by approximately four months through and

including September 5, 2019; and due and sufficient notice of the Motion having been given

under the circumstances; and it appearing that no other or further notice need be provided under

the circumstances; and it appearing that the relief requested by this Motion is in the best interests




1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: PGHC Holdings, Inc. (4262); Papa Gino’s Holdings Corp. (6681); Papa Gino’s, Inc.
        (1264); Papa Gino’s Franchising Corp. (2690); Papa Gino’s/D’Angelo Card Services, Inc. (0621);
        D’Angelo’s Sandwich Shops, Inc. (7947); Progressive Food, Inc. (6224); D’Angelo Franchising
        Corporation (8398); and Delops, Inc. (7945). The Debtors’ mailing address is 600 Providence
        Highway, Dedham, MA 02026.
2
        Capitalized terms not defined herein are defined in the Motion.
              Case 18-12537-MFW          Doc 388      Filed 03/13/19    Page 2 of 2



of the Debtors, their estates, and their creditors and other parties in interest; and after due

deliberation and sufficient cause appearing therefore;

       IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      The Exclusive Filing Period is hereby extended through and including July

5, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

               3.      The Exclusive Solicitation Period is hereby extended through and

including September 5, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

               4.      This Order is without prejudice to the Debtors’ right to seek further

extensions of the Exclusive Periods.

               5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

               6.      The Court shall retain jurisdiction with respect to all matters arising from

or related to the interpretation or implementation of this Order.




       Dated: March 13th, 2019
       Wilmington, Delaware                     -2-      MARY F. WALRATH
                                                         UNITED STATES BANKRUPTCY JUDGE
